Citation Nr: 1523401	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-42 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's service connection claim for a thoracolumbar spine disability on the basis that no new and material evidence had been submitted to reopen his claim.

The Board finds that the March 2008 rating decision that originally denied the Veteran's service connection claim for an upper/lower back disability did not become final.  The Veteran submitted an October 2008 notice of disagreement to the denial of his service connection claim, which relates back to his original service connection claim, as it was submitted within one year of the March 2008 rating decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  Therefore, the Board has recharacterized the issue on appeal as a claim for service connection, rather than as a petition to reopen, as reflected on the title page.  

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 Travel Board hearing.  A transcript of this hearing is of record.  Although the issue before the Board at the hearing was characterized as a petition to reopen a service connection claim based on new and material evidence, the Board finds that any failure to comply with the notice requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.102(c)(2) (2014), is deemed harmless.  The Veteran has received notice of what evidence is necessary to substantiate a service connection claim, including secondary service connection, and has been afforded two VA examinations for his back with a subsequent VA addendum opinion.  As such, the Veteran will not be prejudiced by the Board proceeding to addressing his claim on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that the Veteran's degenerative joint disease (DJD) and degenerative disc disease (DDD) of the thoracolumbar spine was caused by or related to his in-service parachute injury.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for DJD and DDD of the thoracolumbar spine have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting service connection for  a thoracolumbar spine disability, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

A claim for secondary service connection requires medical evidence that connects the asserted secondary disability to the service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2014); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Notwithstanding the provisions relating to presumptive service connection or secondary service connection, a Veteran may establish service connection for a disability with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran asserts that he injured his back as a result of the numerous parachute jumps he performed as a paratrooper during his active duty service.  He contends that his current chronic back pain was related to his in-service parachute jumps and landings.  He explained that since he developed chronic bilateral knee disabilities (which are currently service-connected) as a result of his in-service parachute jumps, then those same parachute jumps must have caused his current back problems.  See May 2008 VA treatment record, September 2010 VA examination, and March 2015 Board hearing transcript.  Alternatively, the Veteran argues that his service-connected bilateral knee disabilities caused or aggravated his thoracolumbar spine disability.  See October 2010 VA Form 9.

At the outset, the Board finds that the Veteran's report of an in-service parachute injury is consistent with the circumstances of the Veteran's service.  The Veteran's DD Form 214 reflects that the Veteran received a Parachute Badge.  As such, the Board finds that the Veteran's report that he sustained a back injury due to his in-service parachute landings appears credible.  

Service treatment records reflect that the Veteran complained of back pain during his active duty service.  A December 1991 treatment record documents that the Veteran complained of low back pain for a week, but he could not explain how he injured his back.  Following an objective evaluation, the Veteran was diagnosed with muscle spasms.  Upon separation at his March 1992 examination, the Veteran's spine examination was normal and he reported no recurrent back pain.  See March 1992 report of medical history.

An August 1998 VA treatment record reflects that the Veteran reported having fallen off a ladder when his knees gave out and he hurt his neck.  He complained of neck pain radiating to his right upper extremity.  No specific back problems were reported.  

The Veteran underwent a VA examination of his spine in September 2010.  The Veteran reported his in-service treatment for back pain and his role as a paratrooper.  He said his current back disability had been aggravated five years ago.  He currently had intermittent back pain with mild weekly flare-ups of low back pain.  An x-ray of the Veteran's lumbar spine showed that he had DDD of the lumbar spine.  A July 2008 MRI showed that the Veteran had lumbar spine disease which was worse from L2 to L5 with resultant moderate canal stenosis and foraminal narrowing bilaterally.  Upon objective evaluation, the VA examiner diagnosed the Veteran with lumbar spine DDD with spinal stenosis.  The VA examiner opined that the Veteran's current low back strain was less likely as not the same or a continuation of the low back strain that the Veteran was treated for during service.  In concluding that the Veteran's current thoracolumbar spine disability was not related to service, the VA examiner relied on a lack of evidence of chronicity of a low back condition during service, the Veteran's onset of low back pain occurring several years after his separation, and the Veteran's post-discharge history of a fall from a ladder, which the VA examiner found might have aggravated or caused his back problems.  The VA examiner found that the Veteran's DDD of the lumbar spine seemed related to the aging process as it is a relatively common condition for aging adults.  

In February 2011, the Veteran submitted a physician's questionnaire from his VA primary care physician.  The VA physician noted that he had been treating the Veteran since November 2004 and he had reviewed the Veteran's treatment records.  The VA physician documented that the Veteran had reported that he likely injured his back during the same in-service parachute jumps that caused him to injure his knees.  Based on the Veteran's report that he parachuted out of planes, the VA physician opined that it was more likely than not that the Veteran's back was also affected by this activity during service.  

At an August 2013 VA examination, the VA agreed with the September 2010 VA examiner's diagnosis of age related disc degeneration.  In addition, the August 2013 VA examiner found that the Veteran's thoracolumbar spine disability was not proximately due to or the result of his service-connected knee disabilities.  The August 2013 VA examiner concluded that the medical evidence does not secondarily connect the back to the knees.  In an April 2014 addendum VA opinion, the VA examiner opined that the Veteran's DJD of the spine was less likely than not aggravated beyond its natural progression by his service-connected bilateral knee disabilities.  The VA examiner found that DJD of the knees is not a known or recognized aggravating factor of DJD of the spine.  

The record includes conflicting medical opinions as to whether the Veteran's thoracolumbar spine disability is related to his in-service parachute jumps.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  As the competing opinions are based on a review of the Veteran's medical records, consideration of his lay statements and a complete rationale, the Board cannot find a basis for which one competing opinion is more probative over the other.  

Based on a careful review of the evidence, the Board finds that the evidence is at least in equipoise that the Veteran's current DJD and DDD of the lumbar spine are related to his reported in-service parachute jumps and landings.  Therefore, the Veteran's claim for service connection for a thoracolumbar spine disability is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a thoracolumbar spine disability is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


